Citation Nr: 1614907	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to December 2005.  
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in April 2009 and December 2015 when it was remanded for further development.


FINDING OF FACT

There is clear and unmistakable evidence the Veteran's psychiatric disorder existed prior to service and was not aggravated during or by her service, meaning chronically (i.e., permanently) worsened beyond their natural progression.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in May 2006 and corrective notice was sent in January 2015.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and VA medical records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  

In April 2009, the Board remanded the claim in order to send the Veteran corrective notice, obtain additional service treatment records, obtain VA treatment records, and afford the Veteran a VA psychiatric examination in order to assess the nature and etiology of her current psychiatric disorder(s).  The VA has obtained additional service treatment records and VA treatment records.  The Veteran was afforded a VA psychiatric examination in November 2014, and corrective notice was sent to the Veteran in January 2015.

This case again came before the Board in December 2015, when the Board remanded the claim in order to obtain a new VA opinion from the examiner who conducted the September 2014 VA examination, or from another examiner of appropriate expertise.  In January 2015, a new VA opinion was provided by the examiner who conducted the September 2014 VA examination. 

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims her mental problems were aggravated by the military due to the constant physical requirements that she could not meet which lead to a spiraling depressive state.  The Veteran argues that even though the military found her depression to have existed prior to service, she received treatment for this condition on a regular basis while in the military, and she feels that her condition was aggravated beyond the normal progression by her military career.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of their current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  See VAOPGCPREC 11-1999 (Sept. 2, 1999); VAOPGCPREC 67-90 (July 18, 1990).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

The report of medical examination on enlistment, dated March 2002, found the Veteran qualified for active duty and nothing abnormal was noted.  Beginning in January 2003, the Veteran's military treatment records include many instances of treatment for neurotic depression, depressive disorder not elsewhere classified, dysthymic disorder, and borderline personality disorder.  

An April 2004 Family Advocacy Office record, noted that the Veteran was working on stress management.  The Veteran denied suicidal/homicidal ideation plan or intent.  

In November 2004, an Air Force psychiatrist wrote up a narrative summary for the medical evaluation board due to the Veteran's depression and suicidal thoughts.  The psychiatrist described the Veteran's suicidal thoughts, plans, and ideation.  The Veteran had told the examiner that she had suicidal thoughts for a long time and that she had attempted suicide at least twice before.  Her first attempt was at age 12 when she over dosed and again at age 16 by cutting the inside of her left upper arm.  After relaying this information, the Veteran was hospitalized.  During her stay the Veteran allegedly voiced homicidal ideations towards her children to a social worker trainee at the hospital.  The Veteran reported a long history of depressed mood without any significant breaks in her depression since her teenage years.  The diagnosis was depressive disorder not otherwise specified (NOS) and borderline personality disorder.  The psychiatrist noted that the Veteran's depressive disorder NOS and her borderline personality disorder both existed prior to service and both were permanently aggravated by service.  She had a Global Assessment of Functioning (GAF) score of 65.

A Life Skills Support Center record, dated August 2005, noted the Veteran was being seen for exacerbation of depressive symptoms.  The Veteran reported a history of depression and suicidal ideation and past attempts and inpatient hospitalization.  A provisional diagnosis was recurrent major depressive disorder and a GAF score of 40.  

An August 2005 physical evaluation board (PEB), noted the diagnoses of depressive disorder NOS, existed prior to service without service aggravation and with definite social and industrial adaptability impairment.  The Veteran also had borderline personality disorder associated with non-compliance with medical treatment.  The Veteran testified that she was diagnosed with dysthymic disorder in late 1997 and was treated for approximately 4-6 months for the condition.  She also noted that she attempted suicide twice prior to her entry into service at the ages of 12 and 16.  The PEB noted that based on a preponderance of the evidence, the Veteran's depressive disorder existed prior to service.  Regarding service aggravation, the PEB stated that "well-established medical principles which underline the recurrent, [episodic] nature of depressive disorder", thus, the Veteran's on-going issues with depressive disorder were the natural progression of her condition. 

In a September 2005 appeals memorandum, the Veteran stated that her psychiatric condition became aggravated due to the fact that she became depressed due to the fact that she was receiving a lot of negativity from her supervisors and peers related to the various waivers limiting her duties and physical activity.  This, coupled with physical disabilities resulted in less than average job performance ratings, caused further feelings of worthlessness as well as inadequacy.  The Veteran felt these issues led to a prolonged cycle of therapy and medication.  She stated she had documentation in her psychology records stating that doctor believed her conditions were service related.  

In October 2005, the Secretary of the Air Force issued a memorandum that directed that the Veteran be discharged and receive severance pay.  The Veteran had filed a rebuttal to her discharge and contended that her psychiatric condition had been aggravated through military service.  The memorandum's rationale was that it concurred with the determination that the Veteran's mental health condition existed prior to her entry on active military service.  In the Medical Evaluation Board (MEB) summary, the Veteran reported a long history of depressed mood without a significant break in her depression since her teenage years.  The memorandum noted that the current clinical expression of the Veteran's mental disorder, in response to military occupational and interpersonal stressors, represented a continuum along the recognized spectrum of her underlying pre-existing disorder and did not constitute permanent service aggravation.  

VA treatment records reflect the Veteran has been consistently treated for mental health conditions since she left the service.

A March 2006 VA note, reflected the Veteran had a diagnosis of borderline personality and depressive disorder and a history of suicidal attempts, but was not suicidal that day. 

A mental health consult, dated June 2006, reflects the Veteran feeling depressed.  The examiner noted the past psychiatric history of depression, NOS, outpatient with history of poor treatment compliance.  The Veteran spoke about her long standing history of depressive symptoms and long-standing emotional problems since early childhood.  The Veteran stated she tried to overdose with prescription medication while in service in Germany.  The Veteran was date raped at age 19 by her boyfriend.  The examiner noted a long-standing history of mixed symptoms of depression and anxiety with chronic low self-esteem and compromised self-confidence.  Additionally, the Veteran had a difficult childhood with ongoing multiple chronic stressors and maladaptive coping skills.  The Veteran was currently depressed and anxious.  The examiner diagnosed depression NOS, cluster B mixed personality traits, and a GAF score of 51-60.  

The Veteran was afforded a VA mental disorders examination in September 2007.  The Veteran reported outpatient therapy for most of her service career.  She reported that her record reflected noncompliance, but she stopped going when she felt better and then would be sent back by her superiors.  She noted that she was hospitalized for three to four days in 2004 for depression.  She did not indicate suicidality as a reason for the hospitalization.  She claimed that her main issue was depressed mood, but that it wasn't a significant problem before 2003.  The examiner stated that her medical record reflected emotional problems since childhood that have fluctuated.  The Veteran reported very little memory of her childhood.  She did remember the onset of depression after her first child and then in 2003 she felt a lot of pressure at work and felt depressed.  The Veteran indicated that her typical triggers included the stress of getting her family's needs met, paying bills, and other daily worries.  The Veteran recounted physical and emotional abuse by her father and a vague memory of sexual abuse in 6th grade and date rape at the age of 19 which caused her to become pregnant.  The Veteran reported general anxiety and complained of a number of mild physical complaints.  She stated that her depression comes and goes and usually lasts a couple of months.  The Veteran bottles up emotion and then cried for hours.  The Veteran denied psychotic symptoms and says that she thinks about hurting herself a great deal.  She reported that these thoughts began around the end of 2003.  She did not have any current suicidal thoughts.  

The examiner's assessment was the Veteran did not show sufficient symptoms to warrant a post-traumatic stress disorder (PTSD) diagnosis related to childhood traumatic incidents, but did note it was mild.  The depression was a significant issue and it was the examiner's opinion that her depression was more likely than not stemmed from her difficult childhood.  The Veteran had a diagnosis of moderate major depressive disorder recurrent, mild PTSD, and personality NOS with cluster B traits.  The Veteran had a GAF score of 60.  The examiner noted that the major depression and PTSD both stemmed from the Veteran's difficult childhood.  The prominent condition of depression had fluctuated over the years, but had its origins in childhood and adolescence and the examiner did not see compelling evidence for service connection.  Though the Veteran did start receiving formal treatment for the depression during service, the Veteran had a history of treatment noncompliance and was not currently in any treatment for her mental health concerns.  

A mental health note, dated September 2013, noted the Veteran had a long history of depression and nonmilitary sexual trauma with attempted suicide.  The Veteran continued to have symptoms of depression and anger and currently denied suicidal ideation.  The diagnosis was depressive disorder NOS and borderline personality disorder by history.  The Veteran had a GAF score of 50.

A mental health note, dated April 2014, noted clinical disorders of depressive disorder NOS, borderline personality disorder, and other psychosocial stressors.  

Under the directives of the April 2009 Board remand, the Veteran was afforded a VA examination in September 2014.  The examiner opined that the Veteran had current diagnoses of persistent depressive disorder and other specified personality disorder, (mixed personality features with prominent cluster B traits, which arose simultaneously in response to environmental circumstances in childhood and adolescence, were intensified by the other, and had overlapping symptoms and characteristics, specifically suicidal thoughts and behaviors, crying spells, insomnia, and mood swings.  The examiner concluded that there was clear and unmistakable evidence that the Veteran's persistent depressive disorder and other specified personality disorder, mixed personality features with prominent cluster B traits, pre-existed active service.  The examiner noted that the Veteran's records evidenced pre-service psychiatric and behavioral symptoms, such as a 1997 diagnosis of dysthymia that was treated for four to six months, suicide attempts at age 12 and 16, cutting as a teenager, longstanding depressive symptoms, and the inability to recall most of her childhood.  The examiner explained that treatment records documenting pre-service treatment for depressive symptoms showed a pre-existing depressive disorder, and the fact that the Veteran did not enter active service until age 27 indicated that her personality disorder preceded service because personality disorders depend on behavioral patterns of long duration that track back to at least adolescence or early adulthood and would not manifest at age 27.  The examiner further found clear and unmistakable evidence that the pre-existing conditions did not permanently increase in severity beyond the natural progression of the disorder because the level of severity noted prior to service was equivalent during and immediately after service.  Specifically, the treatment records indicated that the Veteran had multiple suicide attempts, self-mutilation, consistently depressed mood, and amnesiac symptoms through her childhood which the examiner found to be evidence of severe level of disturbance.  

With regard to a psychosis, the VA examiner found no current psychosis that was related to service because there was no reference to any psychotic symptoms in mental health records besides an August 2005 general psychiatric examination, the Veteran denied psychotic symptoms, and there was no evidence in post-service records of psychotic symptoms.  The examiner opined that it was possible the August 2005 examiner noticed paranoid ideation or severe dissociative symptoms that were frequently seen in individuals with cluster B personality features, notably borderline personality features.  

With regard to the Veteran's diagnoses of mood disorder, the VA examiner opined that the Veteran did not have a current diagnosis of major depression, noting that major depressive disorder was not diagnosed in service and instead was diagnosed with dysthymia, which was now called persistent depressive disorder.  The VA examiner further explained that the Veteran did not have a diagnosis of PTSD, because there was no in-service diagnosis, no treatment after separation from service, the VA examiner found PTSD symptoms to be very mild, and persistent depressive disorder and other specified personality disorder accounted for the symptoms cited by the prior VA examiner.

Under the directives of the December 2015 Board remand, the same VA examiner provided a new medical opinion in January 2015.  The examiner stated that the Veteran underwent no permanent increase in severity of her depressive disorder (persistent depressive disorder), or personality disorder (other specified personality disorder - mixed personality disorder with Cluster B traits) during or as a result of service.  The examiner acknowledged that these disorders were present during service, but there was evidence they were in existence prior to service at the same severity level.  The examiner noted that all of the psychiatric disorders present during the period of the claim are the same as was present in service.   The examiner commented upon the November 2004 Narrative Summary for Medical Evaluation Board in which the psychiatrist noted that the disorders were permanently aggravated by service.  The examiner noted that in the preceding report there was no evidence to back up this finding of permanent aggravation.  The examiner pointed out the history of suicidal ideation with multiple attempts prior to service and a notation in the narrative summary of a "serious" attempt at age 14.  The examiner pointed out that the Veteran's alleged homicidal ideations toward her children were determined to be manipulative, and there was no direct threat and her comments were made in passing.  The Veteran denied any such homicidal ideation to the psychiatrist and stated her comments were taken out of context.  The examiner felt the Veteran's thoughts of suicide during service and any notations about homicidal ideation in the Veteran's service records could not be convincingly cited as evidence of a new or intensified symptom of her depression or personality disorder.  The service psychiatrist noted the Veteran's long history of depressed mood without a significant break in her depression since her teenage years.  The psychiatrist did not reference any period prior to service during which the Veteran had been substantially without depressive symptoms, such that their re-emergency during service could be cited as evidence of a new or intensified symptom of her depression or personality disorder.  The psychiatrist's mental status examination found the Veteran's mood was "better" after treatment in service with no suicidal or homicidal ideation, no auditory or visual hallucinations, and a GAF score of 65.  

The examiner also addressed the September 2007 VA examination's finding of major depressive disorder; a June 2006 VA treatment record diagnosis of depression NOS; and the Veteran's in-service diagnoses of neurotic depression, depressive disorder not elsewhere classified, recurrent major depressive disorder, and borderline personality disorder.  The examiner noted that different clinicians use different labels based on what version of the Diagnostic and Statistical Manual of Mental Disorders (DSM) they are using.  The examiner noted that phrases "depression nos" and "neurotic depression" are efforts to classify disorders with depressive features that do not meet the criteria for major depressive disorder, dysthymic disorder (called "persistent depressive disorder" in the new DSM-5), and several other specific depressive disorders.  The examiner noted that "neurotic depression" was not really a diagnosis, and there was no such diagnosis in the current DSM-5 or in the DSM-IV that preceded it and was in use at the time of the Veteran's service.  It is considered a "catch-all" phrase and is meant to communicate the clinician's belief that the Veteran's depression was of long-standing duration and existed as part of their personality makeup- as opposed to a depressive reaction to a specific stressor or situation.  

The examiner noted that the Veteran's diagnosis of persistent depressive disorder was the current way of classifying DSM-IV's chronic major depressive disorder or dysthymic disorder.  The Veteran's service diagnoses of recurrent major depression meant the Veteran kept having depressive episodes even as situations change and time moves on.  The service diagnosis of borderline personality disorder was reflected in the examiner's diagnosis of other specified personality disorder (mixed personality disorder with cluster B traits).  Borderline personality disorder is one of the "Cluster B" personality disorders in DSM-5.  

The examiner had not diagnosed the Veteran with major depression as did the service doctors and the 2007 VA examiner because persistent depressive disorder better accommodated the Veteran's long history of depressive ups and downs which were never really absent and are an enduring part of her psychological makeup.  The examiner noted that this is what service doctors meant by diagnosing chronic major depression and dysthymic disorder.  Additionally, during the examination September 2014, the Veteran did not endorse enough symptoms to meet the criteria for a major depressive episode.  

For all of the above reasons, the examiner again found that the claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  

Entitlement to service connection for a psychiatric disorder is not warranted.  The Veteran's March 2002 military entrance examination did not note that he had any mental health conditions.  Therefore, it must be presumed - at least initially - that the Veteran did not have these conditions when entering service and, instead, was in sound mental health.  And, as explained, to rebut this presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, however, it is clearly and unmistakable that the Veteran had a pre-existing psychiatric disorder.  Although not noted at the time of entry into service, the, the November 2004 Air Force psychiatrist reported that the Veteran had attempted suicide at least twice before.  The PEB noted that the Veteran testified that she was diagnosed with dysthymic disorder in late 1997 and was treated for approximately 4-6 months.  She also testified as to her two suicide attempts.   Additionally, she reported to the VA examiner extensive childhood and adolescent traumas.  The examiner felt these experiences before service were the likely the cause of her psychiatric conditions.  

The Veteran is certainly competent to report when she was treated and diagnosed with a condition.  Additionally, she is competent to report symptoms such as her feelings of depression and past suicidal attempts, as these symptoms are readily identifiable and do not require medical expertise to diagnose.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As such, the VA examiner's opinion, made in light of the service records and the Veteran's statements made to medical professionals in the course of her evaluations, clearly and unmistakably shows that her psychiatric disorder existed prior to her service.  38 C.F.R. § 3.303(c)

The additional question, however, is whether there is clear and unmistakable evidence, not just of her conditions pre-dating her service, but also showing there was no appreciable increase in their severity during or owing to her service or that any increase was due to the natural progression of the disorder.  See Wagner v. Principi, 370 F.3d at 1096.  Importantly, this increase in disability must be a permanent increase, and not a temporary flare-up of the disease in order for service connection to be warranted.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  To reiterate, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In August 2005, the PEB stated the Veteran's on-going issues with depressive disorder were the natural progression of her condition.  The October 2005 memorandum noted that the current clinical expression of the Veteran's mental disorder, in response to military occupational and interpersonal stressors, represented a continuum along the recognized spectrum of her underlying pre-existing disorder and did not constitute permanent service aggravation. 

The VA examiner in September 2014 found clear and unmistakable evidence that the pre-existing conditions did not permanently increase in severity beyond the natural progression of the disorder because the level of severity noted prior to service was equivalent during and immediately after service.  Specifically, the treatment records indicated that the Veteran had multiple suicide attempts, self-mutilation, consistently depressed mood, and amnesiac symptoms through her childhood which the examiner found to be evidence of severe level of disturbance. 

In November 2004, an Air Force psychiatrist noted that her depressive disorder NOS and her borderline personality disorder both existed prior to service and both were permanently aggravated by service.  However, in the January 2015 medical opinion, the examiner commented upon the November 2004 Narrative Summary for Medical Evaluation Board in which the psychiatrist noted that the disorders were permanently aggravated by service.  The examiner felt there was no evidence to back up this finding of permanent aggravation.  The examiner pointed out the history of suicidal ideation with multiple attempts prior to service.  The examiner pointed out that the Veteran's alleged homicidal ideations toward her children were determined to be manipulative and there was no direct threat and her comments were made in passing.  The examiner felt the Veteran's thoughts of suicide during service and any notations about homicidal ideation in the Veteran's service records could not be convincingly cited as evidence of a new or intensified symptom of her depression or personality disorder.  The service psychiatrist noted the Veteran's long history of depressed mood without a significant break in her depression since her teenage years.  

The Board finds the September 2014 VA examination and January 2015 medical opinion to be the most probative evidence of record.  The examiner reviewed the claims file, discussed the Veteran's medical history, and provided a detailed rationale with reference to established medical principles.  For these reasons, the examiner's opinions substantially outweigh the November 2004 Narrative Summary for Medical Evaluation Board.  These opinions also outweigh the opinion of the Veteran herself, as she has not been shown to possess the training, credentials, or other expertise needed to provide an opinion as to the onset and diagnosis of a psychiatric disorder, as opposed to being able to report subjective symptoms.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the service records and VA examiner's opinions clearly and unmistakably show that the Veteran's psychiatric disorder was not permanently aggravated by service.  38 U.S.C.A. § 1153.

Since the Veteran's psychiatric disorder clearly and unmistakably pre-existed service and was not permanently aggravated during service, service connection is not warranted.  The claim must therefore be denied.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


